479 F.2d 1328
ASSOCIATES DISCOUNTS CORPORATION, Plaintiff-Appellant,v.Louis RAY, Defendant-Appellee.
No. 73-1009.
United States Court of Appeals,Fifth Circuit.
June 22, 1973.

Louis D. Smith, Monroe, La., George E. Herendeen, South Bend, Ind., for plaintiff-appellant.
Hewitt B. Johnson, Don H. Johnson, Robert C. Cudd III, Monroe, La., for defendant-appellee.
Before GEWIN, THORNBERRY and SIMPSON, Circuit Judges.
PER CURIAM:


1
For reasons adequately stated in the opinion of the district court, 359 F. Supp. 73 (W.D.La.1973), the judgment is affirmed.